DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi [US Pub# 2006/0033395].

Regarding claims 1-19: Izumi discloses a stator comprising: a generally toroidal core presenting axially opposed upper and lower core faces;  an electrically insulative upper end cap (21) fitted to the core; and an electrically insulative lower end cap (22) fitted to the core, said upper and lower end caps (21, 22) extending toward each other and between the upper and lower core faces, said upper end cap including upper interengaging structure (see fig 4),  said lower end cap (22) including lower interengaging structure, said upper and lower interengaging structures (46, 48, see fig 4) engaging one another at a juncture, such that said upper and lower end caps cooperatively encompass at least part of the core.
said upper and lower interengaging structures (46, 48) overlapping one another along the juncture.

a first one of said upper and lower interengaging structures including a projection (48), a second one of said upper and lower interengaging structures including a receiver ( 48 of the lower cap 22), said projection being received by the receiver along the juncture.
said projection comprising an axially projecting tab (48 of upper cap 21), said receiver comprising an axially extending recess, said tab being received in said recess (48 of lower cap) at said juncture.
said upper end cap at least in part extending along the upper core face, said lower end cap at least in part (46)  extending along the lower core face (see fig 4)
 6. The stator of claim 1, said juncture being disposed axially between said upper and lower core faces (see fig 4).
The stator further comprising wiring, said upper and lower end caps at least in part restricting movement of said wiring (14), said stator further comprising wiring, said upper and lower end caps (21, 22)  being at least in part disposed between said wiring and said core ( see fig 1).
said stator (10) including a plurality of said upper end caps and a plurality of said lower end caps (21,22), said stator being devoid of additional insulative structure in engagement with the core (12), said core including a generally radially extending tooth (24), said tooth presenting axially opposed upper and lower tooth faces (the top surface and lower surface of element 24) at least in part defining respective ones of the upper and lower core faces, said tooth further presenting a pair of side faces each extending between and interconnecting the upper and lower tooth faces ( the sides faces of element 24, see fig 4), said upper end cap fitted to the tooth to at least in part extend along the upper tooth face and down each of the side faces toward the lower end cap (22), said lower end cap (22) fitted to the tooth to at least in part extend along the lower tooth face and 
said core comprising a plurality of said generally radially extending teeth (24),
said stator comprising a plurality of said upper end caps and a plurality of said lower end caps,
each of said upper and lower end caps corresponding to one of said teeth.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim is 20 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi [US Pub# 2006/0033395] in view of Owada [US Pub# 2003/0098630].

Regarding claim 20: Izumi does not show said upper and lower end caps being identical to each other. However Owada shows the upper and lower end caps (4,5) being identical to each other.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have made the upper and lower parts identical as matter of design choice and preference, also making the upper and lower part identical can reduce manufacturing cost( using same cast and manufacturing process time is faster).


    PNG
    media_image1.png
    732
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    716
    543
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658